DETAILED ACTION
This communication is in response to the application filed on 18 September 2020.  Claims 1-10 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Requirement for Information
Applicant and Assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application:
Ge, Xuezhi; Li, Jianping. Research of Machine Reading Comprehension Algorithm Based on Deep Learning (24 June 2019). University of Electronic Science and Technology of China. Master Thesis, 201621060541 (hereafter Ge).
 
The abstract and introductory pages of Ge are attached to this document.  Applicant and Assignee are required to provide the complete document.  Ge discloses a machine reading comprehension model with an architecture that includes an embedding layer, an encoding layer, an interaction layer, and an output layer.  The interaction layer of the model uses hierarchical attention and aggregation mechanism to improve context encoding.  In order to extract more fine-grained text features, the thesis first aggregates the results of two bidirectional attention models, and then fuses the low-level vectors into the current vector representation.  The self-attention model is used to further enhance the feature representation of the context.  As employed in the model, the interaction layer can enhance the semantic understanding ability of the model.  As such, Ge is necessary for thorough and complete examination of the instant application.

Furthermore, in response to this requirement, please provide copies of each publication which any of the applicants authored or co-authored and which describe the disclosed subject matter of research of machine reading comprehension based on deep learning published before the priority date of 19 September 2019 that is relevant for thorough and complete examination of the instant application.
Applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter, namely an abstract idea without significantly more.  
Regarding independent claim 1, under their respective broadest reasonable interpretations, the as-drafted limitations of “encoding a question […], obtain a character-level indication vector […], encoding the character-level indication vector […], obtain an encoded question […], obtain an output […], obtain an output […], aggregating the output […], obtain an aggregated vector […], aggregating the aggregated vector […], obtain a text encoding vector […], splicing the aggregated data […], obtain spliced data […], sending the spliced data  […],” and “ taking an output […]” all describe abstract ideas; in particular, mental processes.
Under their respective broadest reasonable interpretations, the as-drafted limitations of “inputting the encoded article vector into a bidirectional attention model […], inputting the encoded question vector into a shared attention model […], obtaining global interaction information […] to a self-attention model […], obtaining a text vector P5 after using the self-attention model […], aggregating the text encoding vector P4 and the text vector P5 after using the self-attention model […] obtain aggregated data […], predicting a probability […],” and “taking a result […]” all describe abstract ideas; in particular, mathematical concepts.

Under their respective broadest reasonable interpretations, the following limitations from claim 1 of: 
“S1: encoding a question and an article, respectively, to obtain a character-level indication vector of the question and a character-level indication vector of the article, respectively;” reads on a human encoding a question and a news article using respective vector representations of the individual characters making up the question and article (for clarity, Examiner calls the resulting vectors Vector A and Vector B); 
“S2: encoding the character-level indication vector of the question and the character-level indication vector of the article, respectively, to obtain an encoded question vector and an encoded article vector, respectively” reads on a human further encoding Vector A and Vector B into two new vectors (for clarity, Examiner calls the resulting vectors Vector C and Vector D);
“S3: inputting the encoded article vector into a bidirectional attention model to obtain an output P1 of the bidirectional attention model, and inputting the encoded question vector into a shared attention model to obtain an output P2 of the shared attention model” reads on a human further embedding Vector D and using several matrix operations to fuse the information contained in Vector D to create a data representation P1 and embedding Vector C using shared features to calculate a data representation P2;
“S4: aggregating the output P1 of the bidirectional attention model and the output P2 of the shared attention model according to an aggregation mechanism to obtain an aggregated vector P3” reads on a human combining P1 and P2 to obtain a vector P3;
“S5: aggregating the aggregated vector P3 and an unencoded article vector P to obtain a text encoding vector P4” reads on a human combining vector P3 with a vector containing the article information to form a vector P4;
“S6: obtaining global interaction information between words within the article based on the text encoding vector P4 according to a self-attention model” reads on a human using vector P4 with a system of weighting matrices and Softmax equation(s) to determine related information between words in the article;
“S7: obtaining a text vector P5 after using the self-attention model according to the global interaction information and the text encoding vector P4” reads on a human using vector P4 and the related information with a system of weighting matrices and Softmax equation(s) to determine a vector P5;
“S8: aggregating the text encoding vector P4 and the text vector P5 after using the self-attention model according to an aggregation function to obtain aggregated data P6” reads on a human combining vector P4 and vector P5 into a data representation P6;
“S9: splicing the aggregated data P6 and the unencoded article vector P to obtain spliced data, sending the spliced data as an input into a bidirectional gated recurrent unit (GRU) network, and taking an output of the bidirectional GRU network as a context vector of the article” reads on a human concatenating vector P6 with the vector containing the article information to create a data representation D10, and inputting D10 into successive sigmoid, hyperbolic tangent, and gating functions to obtain a vector P7.
“S10: predicting a probability of being a start index and a probability of being an end index of each position in the article separately according to the context vector of the article and the encoded question vector, and taking a result with a maximum probability of being the start index and a maximum probability of being the end index as an answer position to complete the machine reading comprehension” reads on a human using vector P7 to calculate a probability for each position of P7 that the position is a start index and a probability for each position of P7 that the position is an end index, and calling the highest probabilities for the start and end positions respectively the “answer.”
No additional limitations are present.

Claims 2-10 do not add any limitation(s) that one of ordinary skill in the art would recognize as meaningfully varying in either scope or type from the limitations detailed in the claim 1 examples such that they qualify for exclusion from this rejection.  The limitations include character sequences, word lists, vector formation, data pooling, transformer networks, loss functions, data classifiers (automated classification), mathematical operations, mathematical weighting parameters, and mathematical formulas.  As such, all of the limitations fall under the abstract idea classification as either a mental process or mathematical concept.
No additional limitations are present.

Under their respective broadest reasonable interpretations, recitation of the well-understood and generic limitation of “a word vector obtained from Glove” relates insignificant extra solution activity, specifically the pre-solution activity of generic data collection without significantly more.  Thus, the pre-solution activity serves as mere instructions to apply a judicial exception to generic data collection.
Furthermore, the above judicial exception(s) is/are not integrated into a practical application.  The additional element of automating a process using a generic machine, computer, or general-purpose processor (i.e. applying a judicial exception using a computer component) cannot provide an inventive concept.  
Also, the as-claimed inventions in claims 1-10 do not claim a particular solution to a problem or a particular way to achieve a desired outcome (see MPEP 2106.05(f)(1)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s).  Therefore, the as-drafted claim limitations do not recite additional elements that are sufficient to amount to significantly more than the judicial exception, thereby making the claimed invention(s) ineligible for patenting.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ge et al. (Ge, Xuezhi; Li, Jianping. Research of Machine Reading Comprehension Algorithm Based on Deep Learning (24 June 2019). University of Electronic Science and Technology of China. Master Thesis, 201621060541; hereafter Ge).

Ge discloses a method for machine reading comprehension using deep learning neural network models. Many mathematical equations in Ge’s reference are exactly the same equations defined in the specification of the instant application. Limitations recited in claim 1 follow a diagram of Fig. 4-6 in the Ge’s reference. The examiner duplicates Ge’s Fig. 4-6 below: 

  
    PNG
    media_image1.png
    366
    635
    media_image1.png
    Greyscale


Regarding claim 1, Ge teaches:
A method for machine reading comprising the following steps:
S1: encoding a question and an article, respectively, to obtain a character-level
indication vector of the question and a character-level indication vector of the article, respectively (see Ge FIG. 4-6, blue boxes far left side); 
S2: encoding the character-level indication vector of the question and the character-level indication vector of the article, respectively, to obtain an encoded question vector and an encoded article vector (see Ge FIG. 4-6: blue boxes far left side);
S3: inputting the encoded article vector into a bidirectional attention model to obtain an output P1 of the bidirectional attention model, and inputting the encoded question vector into a shared attention model to obtain an output P2 of the shared attention model (see Ge FIG. 4-6: Bi-attention Block and Co-attention Block, P1, P2);
S4: aggregating the output P1 of the bidirectional attention model and the output P2 of the shared attention model according to an aggregation mechanism to obtain an aggregated vector P3 (see Ge FIG. 4-6: Aggregate [left oval], Bi-attention Block and Co-attention Block, P1, P2, P3); 
S5: aggregating the aggregated vector P3 and an unencoded article vector P to obtain a text encoding vector P4 (see Ge FIG. 4-6: Top-left blue block, Aggregate [left and middle ovals], P3, P4);
S6: obtaining global interaction information between words within the article based on the text encoding vector P4 according to a self-attention model (see Ge FIG. 4-6: P4, Self-attention Block);
S7: obtaining a text vector P5 after using the self-attention model according to the global interaction information and the text encoding vector P4 (see Ge FIG. 4-6: P4, P5, Self-attention Block);
S8: aggregating the text encoding vector P4 and the text vector P5 after using the self-attention model according to an aggregation function to obtain aggregated data P6 (see Ge FIG. 4-6: P4, P5, P6, Self-attention Block, Aggregate [right oval]);
S9: splicing the aggregated data P6 and the unencoded article vector P to obtain spliced data, sending the spliced data as an input into a bidirectional gated recurrent unit (GRU) network, and taking an output of the bidirectional GRU network as a context vector of the article (see Ge FIG. 4-6: P6, BiGRU); and
S10: predicting a probability of being a start index and a probability of being an end index of each position in the article separately according to the context vector of the article and the encoded question vector, and taking a result with a maximum probability of being the start index and a maximum probability of being the end index as an answer position to complete the machine reading comprehension (see Ge equations 4-64, 4-65, 4-66).


    PNG
    media_image2.png
    109
    636
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    65
    679
    media_image3.png
    Greyscale


Conclusion	
This office action has a requirement for information under 37 CFR 1.105.  A complete reply to this office action must include a complete reply to the requirement for information.  The time period for reply to the requirement coincides with the time period for reply to this office action.
The following prior art made of record is considered pertinent to Applicant's disclosure.
Wang et al. (CN-110334184) is cited to disclose an intelligent question answering system based on machine reading comprehension, the system comprising a machine reading comprehension model and user question answering system.  The machine reading comprehension model provides a machine reading comprehension algorithm based on an attention mechanism for the answer in the article and a search based on the user question.
Yang (CN-108959246) is cited to disclose a method for an improved attention mechanism for determining answers to questions based on text data comprising: performing vector transformations of word text data and problem data to obtain word vectors for each word in text data that includes question data; processing the problem data and text data using a neural network model to respectively obtain semantic vector representations and semantic text vectors by stacking attention mechanism layers and thereby processing semantic vector representations and the semantic text vectors to obtain fused information indicating a context.  Using an architecture optimized for machine reading comprehension that includes an improved attention mechanism model, the invention more effectively extracts answers from text data. 
Al Hasan et al. (US-2019/0034416) ) is cited to disclose a paraphrase generation system configured to provide one or more candidate paraphrases of a natural language input based on both the word-level and character-level attention-based models. The word-level attention-based model is a word-level bidirectional long short term memory (LSTM) network and the character-level attention-based model is a character-level bidirectional LSTM network.
Any inquiry concerning this communication or earlier communications from Examiner should be directed to AARON G. ZELLER whose telephone number is (571) 272-5765.  Examiner can normally be reached Monday - Thursday 10 AM - 7:30 PM and every other Friday 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Pierre-Louis Desir can be reached at (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON G ZELLER/
Examiner, Art Unit 2659                                                                                                                                                                                                                                                                                                                                                                                                           29 July 2022



/JIALONG HE/Primary Examiner, Art Unit 2659